[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This appeal is filed by the plaintiff Mark Yellin for the assessment of his real estate on the Grand List of October 1, 1989 in the City of Hartford and more particularly described as 370-380 Market Street, Hartford, Connecticut.
This appeal is filed under Section 12-118 Connecticut General Statutes. The plaintiff first appealed to the Board of Tax Review of the City of Hartford which let the assessment stand. Plaintiff then appealed to this court.
The court finds that the plaintiff met his burden of proof. Therefore, the assessment shall be reduced to reflect the fair market values found by the court.
The court orders the assessment be reduced as follows:
10-1-89  Assessment reduced from $1,268,700 — down to $650,000. — The assessment for 10-1-90 and 10-1-91 are similarly reduced.
The plaintiff presented reasonable and credible evidence through his appraiser (Knecht) that the city's appraisal for 10-1-89 was grossly excessive, disproportionate and unlawful.
CT Page 10536 The defendant City was unable to produce sufficient credible evidence at trial to justify its valuation for the reevaluation of October 1, 1989.
The valuation of property for assessment purposes is a question of fact for the trier. Gorin's Inc. vs. Board of Tax Review, 178 Conn. 607 (1979); Trustees vs. Hartford,15 Conn. 517 (1988) and Connecticut General Statutes12-118.
The only truly comparable parcel was the "Barndoor Parcel" directly adjacent to the subject property and it was valued by the City at $2.40 per square foot while the subject parcel was valued at $30.00 per square foot, clearly demonstrating the unreasonableness if not the absurdity of the City's assessment.
Finally the City's appraiser Mr. Henry had no personal knowledge of the data in his report, his comparables were all in a different zone and he did not inspect any of the sales he cited, review the leases or inspect the interiors of his cited properties.
Phillip R. Dunn, J.